Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Wilson teaches a cosmetic applicator which can also apply a methacrylate which is also dispensed in the current application and includes a roller applicator 112, a reservoir piston 773 and a reciprocating nozzle at 900 in figure 10 but does not disclose the combination of an application roller with the reciprocating nozzle since the embodiment with the reciprocating nozzle in figure 10 replaces the application rollers in the embodiments in figures 1-4. Wilson further discloses the dispensing of a cosmetic and does not disclose the cosmetic with a methacrylate to be anaerobically curable.
The following is an examiner’s statement of reasons for allowance: The prior art of record does not teach a pack including a dispenser for anaerobically curable composition with an anaerobically curable composition held within the dispenser, and the dispenser including the specific structure of a reservoir with a piston follower for the composition with a pump forming an airless pump assembly, wherein the dispenser is provided with the combination of an applicator roller and a reciprocating nozzle for the pump assembly. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to J CASIMER JACYNA whose telephone number is (469)295-9095.  The examiner can normally be reached on Mon.-Fri. 7:30AM-4:30 PM CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on 571-272-4459.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/J C Jacyna/Primary Examiner, Art Unit 3754